Citation Nr: 0407334	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  00-24 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a cardiovascular 
disorder claimed a secondary to tobacco use.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1950 to 
August 1953 and December 1953 to May 1954.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

After this matter was transferred to the Board, the veteran 
submitted additional evidence in support of his claims.  This 
evidence consists of a report of earthquake activity in Japan 
in the 1950s, research information regarding cigarette 
smoking and the development of various disorders, and data 
regarding storm patterns.  The veteran waived RO 
consideration of this evidence.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  
The record also shows that veteran is receiving Social 
Security Administration (SSA) Disability Benefits.  Those 
records may contain information relevant to the veteran's 
claim.  However, they have not been requested.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  

In June 2003 VA sent the veteran letters asking him to submit 
additional evidence to support his claims. The veteran was 
informed that he should submit the evidence, essentially, 
within 30 days of the letters, respectively, and if the 
evidence is not received within that time, his claims would 
be decided based on the evidence of record.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007-7010 (Fed.Cir.). Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
Fed. Cir. 2003) (reviewing related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to response to a VCAA 
notice.  

Psychological Disorders

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  Service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2003).

The evidence necessary to establish the incurrence of a 
recognizable stressor during service varies depending on 
whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  If combat is 
affirmatively indicated, the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required.  
Zarycki, 6 Vet. App. 91, 98 (1993).  

In this matter, the veteran does not assert that his 
stressors are associated with combat, but are related to two 
significant earthquakes he experienced in 1951 or 1952 when 
stationed at Misawa Air Force Base in Misawa, Japan.  He also 
states that he experienced a stressful and life threatening 
incident while onboard the USS General E.T. Collins (AP-147).  
He relates that between September 21, 1950, and October 18, 
1950, while enroute from San Francisco to Yokohama, Japan, 
the ship encountered severe weather (also referred to by the 
veteran as a typhoon) lasting several days.  

The stressors regarding the earthquakes and while aboard the 
USS General E.T. Collins from September 21, 1950, to October 
18, 1950, may be verifiable.  The Board recognizes that the 
RO has requested verification of the veteran's claimed 
stressors by providing the veteran's stressor information to 
the U. S. Armed Services Center for Unit Records Research 
(USASCURR).  A response was received from USASCURR indicating 
that the information received from VA was insufficient for 
the purpose of conducting meaningful research on the 
veteran's behalf.  It appears that VA has provided as much 
information about the two incidents as the veteran has 
provided and another request for information from USASCURR 
regarding these incidents appears will be futile unless the 
veteran can provide additional information.  The veteran 
should be asked to provide the specific dates of and any 
proof he has that earthquakes occurred during the time he was 
stationed at Misawa Air Force Base in Misawa, Japan.  
Additionally, it does not appear that VA has requested the 
logbooks of the USS General E.T. Collins during the period of 
time in question.  

Cardiovascular Disorder 

The veteran asserts that he developed a cardiovascular 
disorder as a result of tobacco use that began in service.  
The record reflects that the veteran developed a heart 
disorder in 1991.  

The Board must determine if there is competent evidence to 
show that the veteran's cardiovascular disorder is 
proximately due to or the result of nicotine dependence that 
he asserts was incurred during active military service. For 
claims filed prior to June 9, 1998, service connection may be 
granted for a disability if injury or disease resulted from 
tobacco use while in active military service. See VAOPGCPREC 
2-93 (O.G.C. Prec. 2-93).  The veteran filed his claim for 
service connection for cardiovascular disorder, on the basis 
of nicotine dependence, in October 1994.

The Board notes that in VAOPGCPREC 2-93 (Jan. 13, 1993), the 
VA General Counsel held that: (1) a determination of whether 
nicotine dependence could be considered a disease or injury 
for disability compensation was an adjudicative matter to be 
made based on accepted medical principles; and (2) service 
connection could be established for a disability or death if 
the evidence established that the underlying disease or 
injury was caused by tobacco use during service. See 
VAOPGCPREC 2-93 (O.G.C. Prec. 2-93).  The General Counsel 
issued a clarification of this opinion in June 1993 and 
stated that the opinion does not hold that service connection 
will be established for a disease related to tobacco use if 
the affected veteran smoked in service, but rather states 
that any disability allegedly related to tobacco use which is 
not diagnosed until after service would not preclude 
establishment of service connection; however, it must be 
determined that the disability resulted from use of tobacco 
during service, and the possible effect of smoking before or 
after service must be taken into consideration.  VAOPGCPREC 
2-93 (June 1993) (Explanation of VAOPGCPREC 2-93 dated 
January 1993).  

In VAOPGCPREC 19-97 (May 13, 1997), the VA General Counsel 
indicated that two medical questions arise in cases where 
secondary service connection for a tobacco-related disability 
is sought: (1) whether the veteran acquired a dependence on 
nicotine during service; and (2) was the nicotine dependence 
which arose during service considered the proximate cause of 
disability occurring after service. With regard to the first 
question, the determination of whether the veteran is 
dependent upon nicotine is a medical issue. If it is 
determined that, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, it must then be determined whether the 
post-service usage of tobacco products was the proximate 
cause of the disability upon which occurred after service. A 
supervening cause of the disability or death would sever the 
causal connection to the onset of nicotine dependence in 
service. See VAOPGCPREC 19-97 (O.G.C. Prec. 19-97).

In VAOPGCPREC 19-97, the VA General Counsel prepared the 
response to an inquiry as to under what circumstances service 
connection may be established for tobacco-related disability 
or death on the basis that the disability was secondary to 
nicotine dependence which arose from a veteran's tobacco use 
during service. The opinion stated that while 38 C.F.R. § 
3.310 provides for "secondary service connection", if a 
claimant could establish that a disease or injury resulting 
in disability was a direct result of tobacco use during 
service (e.g., damage done to a veteran's lungs by in-service 
smoking gave rise to, for example lung cancer) that service 
connection may be established without reference to section 
3.310(a).

In summary, for claims alleging secondary service connection 
for a current disease on the basis of nicotine dependence 
acquired in service, the claimant must provide medical 
evidence of a current disability, medical evidence that 
nicotine dependence arose in service, and medical evidence of 
a relationship between the current disability and the 
nicotine dependence.

In December 2001, a VA examiner provided an opinion regarding 
the relationship between the veteran's heart disorder and 
tobacco use.  The examiner stated that veteran's tobacco use 
started in 1950 and ended in 1985.  The examiner found that 
the veteran's tobacco history had contributed to the onset of 
his atherosclerosis; however, it was unlikely that it alone 
was responsible for any substantial portion of the veteran's 
atherosclerosis disease.  The examiner added that it could be 
concluded that the veteran developed a nicotine addition 
during his military service which contributed to his 
prolonged use of tobacco products which in turn had 
contributed as an individual risk factor to the development 
of his atherosclerosis along with other substantial risk 
factors.  Although this opinion seems to be favorable to the 
veteran's claim, the examiner's statement that "it was 
unlikely that it alone (the veteran's tobacco history) was 
responsible for any substantial portion of the veteran's 
atherosclerosis disease" raises the question of whether 
there is a supervening cause of the veteran's cardiovascular 
disorder.  It also appears that the opinion is based on a 
medical history provided by the veteran and it is not clear 
whether the examiner reviewed the veteran's claim file prior 
to rendering the opinion.  Therefore, the Board is of the 
view another VA examination and opinion are warranted in this 
matter.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  

Accordingly, the case is remanded to the RO for the following 
action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with Paralized Veterans of 
America v. Secretary of Veterans Affair.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully met.  Duplicate 
copies of evidence currently in the file 
need not be submitted.  

2.  The veteran should be asked to provide 
the specific dates of occurrence and any 
other proof or information he has showing 
that he experienced two significant 
earthquakes in 1951 or 1952 when stationed 
at Misawa Air Force Base in Misawa, Japan.  
The RO should then conduct a search of all 
of the available and appropriate Air Force 
sources, and provide any information, 
including unit histories, command 
chronologies, and morning reports for the 
appellant's unit of assignment at Misawa Air 
Force Base in Misawa, Japan during this time 
period, which might corroborate the 
stressors.  Any information obtained should 
be associated with the claims file.  If the 
search efforts produce negative results, 
documentation to that effect should be 
placed in the claims file.

3.  The RO should contact the appropriate 
authorities and request a copy of the 
logs of the USS E.T. COLLINS (AP-147) 
from September to October 1950.  If these 
documents are not available, it should be 
so indicated in writing.  

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

5.  The veteran should be provided a VA 
pulmonary examination by a specialist, if 
available, to determine the nature and 
etiology of the veteran's cardiovascular 
disorder.  A copy of the claims folder 
and a copy of this remand should be 
provided to the examiner for review prior 
to the examination.  The examination 
report should specifically state that 
such a review was conducted..  The 
examiner should provide an opinion to as 
to etiology of the veteran's 
cardiovascular disorder.  The examiner 
should state whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that (1) the 
veteran acquired nicotine dependence in 
service, (2) the nicotine dependence 
caused or contributed to the veteran's 
cardiovascular disorder, and (3) whether 
there was a supervening cause of the 
cardiovascular disorder that severs the 
causal connection to the nicotine 
dependence acquired in service.  

6.  Thereafter, the RO should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  The RO should readjudicate the claims 
on appeal with consideration of the 
additional evidence submitted by the 
veteran.  

8.  If the claim remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



